Title: To George Washington from Brigadier General William Heath, 9 March 1776
From: Heath, William
To: Washington, George



March 9th 1776

Visited the Guards on Yesterday before noon, found them in Good Order, Ordered Grand Rounds at Eleven, Visiting Rounds at half Past Three and Patroles between each Relief, Grand Rounds Report that they found the Guards Vigilant, and Sentinels Alert.
Capt. of the White House Guard Reports That the Enemy

worked all night, That at 4 oClock this morning the Bells rang in Boston, and a number of muskets were Fired—Field Officer at Cobble Hill Reports, That the Enemy moved One or Two peices of artillery from Bunkers Hill to the Ferry, also one Ammunition Waggon, and that during the night there was great motion of Carriages in Boston.
The Officer of the Day in the Center Division, Reports that when going his Grand Round he heard great noise of Carriages in Boston, and Frequent Firing of Small arms.

W. Heath Brigr Genl of the Day

